The opinion of the court was delivered
Per Curiam.
The application for mandamus in this case was heard upon facts substantially the same as those in the recent case of State of South Carolina ex relatione The Charleston, Cincinnati & Chicago R. R. Co., et al., v. Robert Whitesides, chairman, et al.; and the questions of law involved are the same. Upon the authority of that case, therefore, the petition herein is dismissed, upon other grounds, however, than the alleged uneonstitutionality of the act of 1888, entitled -‘An act to provide for the. payment of township bonds issued in aid of railroads in this State,” which we hold constitutional. See State ex rel. C. C. & C. R. R. Co. v. Whitesides, ante, 579, and State ex rel. Dickinson v. Neely, next case post.